DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/18/2019 is in compliance with the provisions of 37 CFR 1.97 and 1.98. Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The disclosure is objected to because of the following informalities:
-the phrase “in a different embodiment” appears multiple instances across Pages 2-6, however, the term “embodiment” is usually used to denote a different apparatus or variations of the invention. In this instance Applicant appears to be referring to different features of the invention which are depicted in one stapler and therefore, since different staplers are not necessarily disclosed, it appears the term “embodiment” in these recitations appears to be misused and should be replaced with a more appropriate terms such as “feature”.   
-the terms “a [the] first gear position”, “a [the] second gear position”, “a [the] third gear position”, “a [the] fourth gear position” appear throughout the specification, however, the term “gear” is defined as “A toothed machine part, such as a wheel or cylinder” (per https://www.thefreedictionary.com/gear), therefore, it is recommended to 
-Page 21, line 11, “breach 23” should be “breach 213”
Appropriate correction is required.


Claim Objections
Claims 1-5, 9-14, and 16-19 are objected to because of the following informalities:  
-Claim 1:
-line 5, “extending to the outside of the housing” should instead read as “extending outside of the housing”.
-line 7, “the bottom” should instead read as “a bottom”
-line 8, “the surface” should instead read as “a surface”
-lines 7-13 should be indented relative to line 6 as the features are comprised by the “nailing portion”.
	-Claim 2:
-line 2, “a through hole for first push button” but this should be better recited as “a through hole for the first push button”.
-line 3, “a through hole for second push button” but this should be better recited as “a through hole for the second push button”.
-line 4, “the upper part of the housing” but this should be better recited as “an upper part of the housing”.

-line 8, “a slide groove for adjusting member, for receiving a second adjusting member” but would be better recited as “a slide groove for receiving a second adjusting member”.
	
	-Claim 3:
-line 6, “a lug of the adjustment member” would be better recited as “a lug of the first adjustment member”.
-line 5, a “:” should be after “comprises” and the following lines should be indented.
-Claim 4:
-line 2, a “:” should be after “comprises” and the following lines should be indented.
	-Claim 5:
-line 2, “the through hole for first push button” would be better recited as “the through hole for the first push button”.
-line 5, “the front end of the lug” would be better recited as “a front end of the lug”
-lines 5-6, “lug of the adjusting member” would be better recited as “lug of the first adjusting member”.
-Claim 9:
-line 6, “the deformation” would be better recited as “a deformation”.
-lines 7 and 8 both recite “the distance between” which would be better recited as “a distance between”.
	-Claim 10:
		-line 2, “the surface” should instead be “a surface”.
	-Claim 11:
		-line 3, “the middle” should instead be “a middle”
	-Claim 12:
-lines 3 and 5 both recites “the inner side” but this would be better recited as “an inner side”
		-line 10, “the top” should instead be “a top”.
	-Claim 13:
-line 5, “the bottom” should instead be “a bottom”
		-line 6, “the surface” should instead be “a surface”
		-line 7, “the middle” should instead be “a middle”
		-line 9, “the outside” should instead be “an outside”
	-Claim 14:
-line 5, “the outer side” should instead be “an outer side”
-Claim 16:
-line 6, “the top surface” should instead be “a top surface”
-line 9, “the outer surface” should instead be “an outer surface”

	-Claim 17: 
-line 3, “:” should be inserted after “comprises” and lines 3-6 should be indented further.	
-Claim 18: 
-line 3, “:” should be inserted after “comprises” and lines 4-8 should be indented further.
-line 4, “the top portion” should be “a top portion”.
-Claim 19: 
-line 2, “:” should be inserted after “comprises” and lines 3-6 should be indented further.
-line 3, “the middle portion” should be “a middle portion”.
-line 4, “the surface” should be “a surface”.
	-Note that the claims appear to be replete with grammatical and consistency errors and should be reviewed and corrected in their entirety.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-5 and 8-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 2, line 4 recites “a through hole for toggling member penetrating through a side wall at the upper part of the housing”. This limitation renders the claim indefinite as it is unclear as to whether or not “toggling member” is referring to “the toggling device” as introduced in Claim 1 or if it is referring to another feature. 
Regarding Claim 3, lines 9-10 recite “the slide groove” and “the through hole”. Both of these limitations lack antecedent basis within the claim and therefore, render the claimed scope indefinite as although these features appear to be defined in Claim 2, Claim 3 is not dependent on Claim 2. Therefore, it is unclear if these features are intending to refer to previous limitations.
Further regarding Claim 3, lines 3-4 recite “a through hole of the staple feeding member, penetrating through a bottom surface of the staple feeding groove”. This limitation renders the claim indefinite as it is unclear as to what is meant by a bottom surface (even in view of the specification) of the staple feeding groove and what is intended to be viewed as “bottom”. Further lines 13-15 recite “a press plate …the other end of which being inserted into the stepped groove, and being tangent to the bottom surface of the stepped groove.” This limitation renders the claim indefinite as it is unclear as to what is “the bottom surface”  and it is unclear as to what is meant by the end of the plate being “tangent the bottom surface of the stepped groove” and what structural relationship (i.e. is there contact or no contact) this is intending to encompass.
Regarding Claim 4, lines 3-5 recite “low-level stepped”, “high-level stepped” and “smooth inclined” surfaces. These limitations render the claim indefinite as it is unclear as to what Applicant is attempting to encompass with such limitations. It is unclear what configurations “low-level stepped”, “high-level stepped” and “smooth inclined” these recitations are attempting to encompass. 
Regarding Claim 5, lines 2-3 recite “the through hole for first push button comprises a first gear position and a second gear position”. Further Claim 9, lines 2-3 recite “the through hole for second push button comprises a third gear position and a fourth gear position”. These limitations render the claims indefinite as it is unclear as to what Applicant is attempting to refer to by the term “gear position” as the term “gear” is commonly used to in view of the common meaning of “a toothed machine part, such as a wheel or cylinder” (per https://www.thefreedictionary.com/gear). However, in view of the specification, the term “gear position” in claims 5 and 9 appear to be used by the claim to mean a button or shifting position, while the accepted meaning for “gear” is as explained above. The term is indefinite because the specification does not clearly redefine the term. Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). 

Regarding Claim 8, lines 3-4 recite “the second through hole of the driven plate” and “the through hole for second push button”. These limitations lack antecedent basis within the claim and therefore render the claim indefinite as it is unclear as to what features the Applicant is attempting to refer to. 
Regarding Claim 11, lines 2-3 and 4-5 recite “the resilient plate is close to the middle part” and “the resilient plate is close to the front end”, respectively. These limitations render the claim indefinite as it is unclear as to what the Applicant is attempting to encompass by the term “close” and what can be viewed as “close”.
Regarding Claim 12, line 11 recites “toggling member being close to the front end”. This limitation renders the claim indefinite for the same reasons as Claim 11 outlined above. 
Regarding Claim 13, line 4 recites “the first through hole of the driven plate”. However, “the first through hole” and “the driven plate” both lack antecedent basis within the claim and therefore render the claim indefinite. Further regarding Claim 13, line 7 recites “a waist-type hole”. This limitation renders the claim further indefinite as it is unclear as to what is meant by the term “waist-type” and whether that is referring to a specific shape or type or configuration of a hole. 
Regarding Claim 14, line 2 recites “the second toggling member” and lines 5-6 recite “the two housing plates”. Both of these limitations lack antecedent basis within the claim and therefore, render the claim indefinite. 
Regarding Claim 15, lines 2 and 4 recite “a slide groove of a staple containing portion” and “the stapling containing portion slidably mounted to the slide groove”. These limitations render the claim indefinite as it is unclear as to how a portion (staple containing portion) can be slidably mounted to a part (slide groove) of itself. Therefore, it is unclear as to what Applicant is attempting to encompass with such limitations. 
Regarding Claim 16, line 6 recites “two or more parallel ribs” and line 7 recites “the front end of the rib”. “the front end of the rib” lacks antecedent basis within the claim and it is further unclear as to whether or not “the rib” is referring to one of the previously defined “two or more parallel ribs” or a different feature. Therefore, this limitation renders the claim indefinite. 
Regarding Claim 17, line 3 recites “the outside of the rib”, however this limitation renders the claim indefinite as “the outside” lacks antecedent basis within the claim and further, as mentioned in the comments above pertaining to Claim 16, it is further unclear as to whether or not “the rib” is referring to one of the previously defined “two or more parallel ribs” or a different feature. Therefore, this limitation renders the claim indefinite. 
Regarding Claim 19, lines 5-6 recite “the staples are T-shaped staples… or ‘-‘- shaped staples”. This limitation renders the claim indefinite as it is unclear as to whether or not the Applicant is attempting to positively claim the staples are part of the stapler or merely reciting staples that can be used by the stapler. 
Note that the claims appear to be replete with errors including antecedent basis issues and should be reviewed in their entirety and corrected accordingly.
 Claims 10, and 18 are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite as they depend from at least one of the claims outlined above. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 6, 7, 15 and 19 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Wang (US PGPUB 2011/0180583).

Regarding Claim 1, Wang discloses a multifunctional stapler (Figures 1-2), comprising: 
a housing (body 10 of shells 11); 
a nailing portion (20, 80, 90, 100, 110; Figure 1) arranged at a front end of the housing (at 10); and 
a toggling device (30, 40), a part (i.e. “driving portion” and resilient member 40) of which being arranged inside the housing (10), and a part (“pressing portion 31”) of which extending to the outside of the housing (Figure 2; Para. 0033); 
the nailing portion (20, 80, 90, 100, 110; Figure 1) comprises: 
a staple feeding member (guider 80) arranged at a front end of a bottom of the housing (10); 
a staple feeding groove (formed by slot 83 and adjuster 90 surfaces 91-93; see Figures 12-15; see “Annotated View of Figure 13” below) arranged on the surface (i.e. inner surface) at one side of the staple feeding member (80), for receiving staples (130-160; as shown in Figures 12-15); 
a striking member (20), a part (21) of which being inserted into the staple feeding groove (formed by slot 83 and adjuster 90; see Para. 0039), the toggling device (30) controlling the striking member (28) to strike the staples (130-160; Para. 0033); and 
an adjusting device (90, 100, 110), a part (110; Figure 2) of which being arranged outside the housing (10; Figure 2; Para. 0041), for adjusting a depth of the staple feeding groove (of 83 and 90; see Para. 0041; see Figures 5-6 and 12-15).


    PNG
    media_image1.png
    179
    309
    media_image1.png
    Greyscale

Annotated View of Figure 13

Regarding Claim 6, Wang discloses the striking member (20) comprises a driven plate (top body of 20), and a striking plate (21), one end of which being fixed to the driven plate (20), the other end of which being inserted into the staple feeding groove (formed by 83, 90).

Regarding Claim 7, Wang discloses the driven plate (20) comprises a driven plate body (as shown), a first through hole of the driven plate (20), penetrating through the driven plate body (as shown) and a second through hole (as shown) of the driven plate, penetrating through the driven plate body (20; see Figure 1 as both through holes are clearly depicted).

Regarding Claim 15, Wang discloses a slide groove (receiving space of 50; Para. 0035) of a staple containing portion (60) arranged at the bottom of the housing (10), one end of which corresponding to the staple feeding groove (formed by 83, 90-note that the space will terminate in the formed groove as depicted in Figures 12-15) and the staple containing portion (60) slidably mounted to the slide groove (50) for staple containing portion (60), for putting and fixing the staples in and to the staple feeding groove (via pusher 70; Paras. 0035-0036).

Regarding Claim 19, Wang discloses the housing (10) comprises a holding hole penetrating through the middle portion of the housing (10; see oval shaped hole formed in the shells 11) wherein the staples (130-160; Figures 12-15) are T-shaped staples, U-shaped staples, barbed staples or '-'-shaped staples (see Paras.).



Claims 1, 2, 6, 7, 15 and 19 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Chen (US PGPUB 2012/0111916).

Regarding Claim 1, Chen discloses a multifunctional stapler (20; Figure 1), comprising: 
a housing (30, 40, 50); 
a nailing portion (comprising 60, 26, 24, 28; Figure 2) arranged at a front end of the housing (at 50; see Figures 4-7); and 
a toggling device (42), a part of which being arranged inside the housing (30, 40, 50), and a part of which extending to the outside of the housing (30, 40, 50; as shown in Figures 1-2); 
the nailing portion (24, 26, 28, 60) comprises: 
a staple feeding member (24) arranged at a front end of a bottom of the housing (at the front and bottom of 30, 40, 50 as shown); 
a staple feeding groove (formed by guide channel 242 and member 26; Figure 2) arranged on the surface at one side of the staple feeding member (24), for receiving staples (71, 72; as shown in Figures 4-5; see Paras. 0018-0020); 
a striking member (28), a part of which being inserted into the staple feeding groove (of 242 and 26; Para. 0018), the toggling device (42) controlling the striking member (28) to strike the staples (71, 72; Para. 0018); and 
an adjusting device (60, 26), a part (tab 64 of 60) of which being arranged outside the housing (30, 40, 50; Para. 0020), for adjusting a depth of the staple feeding groove (between 26 and 242 via adjustment of 26; see Para. 0020 and Figures 4-7).

Regarding Claim 2, Chen discloses the housing comprises: 
a through hole (516; Figure 2) for first push button (tab 64) penetrating through a front wall (of 50) of the housing (30, 40, 50; Para. 0020); 
a through hole (note the hole shown in Figure 1) for second push button penetrating through a top wall of the housing (30, 40, 50; note that this limitation does not require a “push button” merely being able to receive a push button in which the depicted hole can clearly do); 
a through hole (as shown in Figures 1-3) for toggling member (42) penetrating through a side wall at the upper part of the housing (30, 40, 50; as clearly shown); 
a slide groove (formed between housing portions 30, 40 and housing 50) for striking member (28), for receiving the striking member (28) which is slidable inside the slide groove for striking member; and 
a slide groove (formed between 512 and 24; see Figures 4-5) for adjusting member (60, 26), for receiving a second adjusting member (60 via base portion 62).

Regarding Claim 6, Chen discloses the striking member (28) comprises a driven plate (see “Annotated View of Figure 3”); and a striking plate (see “Annotated View of Figure 3”), one end of which being fixed to the driven plate, the other end of which being inserted into the staple feeding groove (of 242; see Para. 0018).

    PNG
    media_image2.png
    262
    209
    media_image2.png
    Greyscale

Annotated View of Figure 3

Regarding Claim 7, Chen discloses the driven plate comprises a driven plate body (as shown), a first through hole (as shown above) of the driven plate, penetrating through the driven plate body (see “Annotated View of Figure 3”) and a second through hole (see explanation below) of the driven plate, penetrating through the driven plate body (see “NOTE”).
NOTE: there is clearly a hole, below the top through hole in the driven plate body, which appears to also receive  a bolt type fastener to attach the plate thereto, this can be reasonably assumed as a through hole as claimed.
.
Regarding Claim 15, Chen discloses a slide groove (receiving space 12) of a staple containing portion arranged at the bottom of the housing (30, 40, 50; Para. 0018- Figures 4-5), one end of which corresponding to the staple feeding groove (formed by guide channel 242 and member 26- see Para. 0018 describing “gap formed between the staple magazine 22 and the urging plate 26”) and the staple containing portion (22) slidably mounted to the slide groove for staple containing portion (22), for putting and fixing the staples (71,72) in and to the staple feeding groove (formed by 242 and 26).

Regarding Claim 19, Chen discloses the housing (30, 40, 50) comprises a holding hole penetrating through the middle portion of the housing (30, 40; see oval shaped hole formed in the shells 30, 40) wherein the staples (71, 72) are T-shaped staples, U-shaped staples, barbed staples or '-'-shaped staples (note that this limitation merely requires one of the disclosed stapes of staples and being that the claimed limitation includes the most common staples and the disclosure of Chen does not specify a special type staple, it can be reasonably interpreted that one of the claimed types of staples is disclosed, further note Figures 4-5 show the staples having an elongated head/striking area which is indicative of the U-shape or T-shape staples).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Chen (US PGPUB 2012/0111916), in view of Huang (US PGPUB 2013/0221055).

Regarding Claim 3, Chen discloses essentially all elements of the claimed invention including the staple feeding member (24) further comprises a through hole (as shown 242 extends through the body of 24) of the staple feeding member (24), penetrating through a bottom surface of the staple feeding groove (of 26, 242 note that slot 242 extends through 24 and clearly penetrates through a groove formed by 242 and 26); 
the adjusting device (26, 60) comprises a first adjusting member (26), at one side of which a lug (see “Annotated View of Figure 4” below) of the first adjusting member (26) being provided and inserted into the through hole (242) of the staple feeding member (24), at another side of which a stepped groove being provided (see “Annotated View of Figure 4” below; note since the groove is formed by a “step” it can be viewed as a “stepped groove”); 
a second adjusting member (base 62 of 60) sliding in the slide groove (formed between 512 and 24; see Figures 4-5) for adjusting member; 
a first push button (tab 64 of 60), penetrating through the through hole for first push button (tab 64 of 60), a part of which protruding outside the housing (30, 40, 50), another part of which being connected to the second adjusting member (62); and 
a press portions (protrusions 66), one end of which being connected to the first push button (tab 64 via base 62) and/or the second adjusting member (62), the other end of which being inserted into the stepped groove (as shown in “Annotated View of Figure 4” below).

    PNG
    media_image3.png
    534
    405
    media_image3.png
    Greyscale

Annotated View of Figure 4

However, Chen fails to explicitly disclose the press portions being a press plate comprising an end being tangent to the bottom surface of the stepped groove.
Attention can be brought to the teachings of Huang which include a similar stapler comprising an adjusting device (71, 72; Figure 1) comprises a first adjusting member (71) comprising a stepped groove (see “Annotated View of Figures 3 and 4-Huang” below), a second adjusting member (adjustment blocks 721) slidably positioned in a housing (11), 
a first push button (main body portion of 72 including operation portion 724), penetrating through the through hole (13; Figure 1), a part of which protruding outside the housing (11 as shown), another part of which being connected to the second adjusting member (721 as shown), and 
press plates (contact portions 723 formed as plates), one end of which being connected to the first push button (body of 72 via 722) the other end of which being inserted into the stepped groove (as shown in “Annotated View of Figures 3 and 4-Huang” below).

    PNG
    media_image4.png
    692
    524
    media_image4.png
    Greyscale

Annotated View of Figures 3 and 4-Huang

At the time the invention was effectively filed, it would have been an obvious matter of design choice to a person of ordinary skill in the art to have changed the press portions/protrusions (66) of Chen to be in a form of a press plate that extends to the bottom surface of the stepped groove (such that it is tangent-note the 112 rejections) as taught by Huang. Applicant has not disclosed that this specific plate/groove relationship provides an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with the press portions of Chen or the press plates of Huang because the press portions or plates will selectively change the thickness of the staple feeding groove. Therefore, it would have been an obvious matter of design choice to modify Chen to obtain the invention as specified in the claim. Note that embodying the press portions as a plate instead of discrete protrusions would increase the surface area in contact and therefore further insuring that the adjustment is carried out and supported.



Claims 2 and 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US PGPUB 2011/0180583), in view of Burch (US PGPUB 2014/0231486).

Regarding Claim 2, Wang discloses the housing (10) comprises: 
a through hole (see Figure 7; note that the embodiment of Figure 7 comprises the same structures but a different controller/button as Figure 1) for first push button (120) penetrating through a front wall of the housing (10; Figure 7); 
a through hole (as shown in Figures 1 and 7) for toggling member (30) penetrating through a side wall at the upper part of the housing (10; as clearly shown; note Para. 0033 discloses a portion of member 30 being within the housing chamber); 
a slide groove (formed within housing portions 11) for striking member (20), for receiving the striking member (20) which is slidable inside the slide groove for striking member (20; note for the striking member to move as mentioned in Paras. 0032, 0033 it must be guided and further note Para. 0039 which discloses a groove formed by the guider 80); and 
a slide groove (formed between front wall of housing 10 and the adjuster 90) for adjusting member, for receiving a second adjusting member (100, 110 (Figure 1) or 120 (Figure 7); see Figures 12-15).
However, Wang fails to explicitly disclose a through hole for second push button penetrating through a top wall of the housing.
Attention can be brought to the teachings of Burch which include another stapler (10; Figure 1) which includes a through hole in a housing (30) for second push button (114) penetrating through a top wall of the housing (30) wherein the second push button (114) is used for varying a driving force of the stapler (Para. 0036).
Incorporation of an adjustment feature for a driving force of a stapler was known in the art as exemplified by Burch. It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified Wang to include a further through hole and second push button for adjusting a drive force as taught by Burch. By modifying Wang in this manner, the power of the stapler can be adjusted based on the type of staples being fired and the type of material being stapled.

Regarding Claims 8-11, Wang discloses the toggling device (30, 40) comprises a resilient plate (40; Figure 1), one end of which being fixed to the housing (10; see Para. 0034), and the other end of which being inserted into the second through hole of the driven plate (of 20; see Figure 1 and Paras. 0034 note that this is common structural relationship with such staplers and therefore this can be reasonably assumed given the depicted structure of Figure 1).
However, Wang fails to explicitly disclose a second push button, passing through the through hole for second push button, one part of which protruding outside the housing, and another part of which being tangent to one side surface of the resilient plate; and an elastic gasket fixed to the housing and tangent to another side surface of the resilient plate. Wang further fails to disclose the points of tangency, gear/button positions, toggle block, toggle base, and the arrangements as outlined in Claims 9-11.
Attention can be brought to the teachings of Burch which include another stapler (10; Figure 1) which includes a striking member (58; Figure 8), a through hole in a housing (30) for a second push button (114) penetrating through a top wall of the housing (30), a resilient plate (66; Figure 8), and an elastic gasket (as shown in Figure 8), wherein one part of the button (114) protrudes outside the housing (30 as shown), and another part (curved lower surface 118) of which being tangent to one side surface of the resilient plate (66 as shown) and the elastic gasket fixed to the housing (30) and tangent to another side surface of the resilient plate (66 as shown), 
wherein the through hole comprises a third button position (“low power position”; Para. 0036; Figure 8) and a fourth button position (“low power position”; Para. 0036), at least one of the point of tangency between the second push button (114) and the resilient plate (66), one point of tangency closest to the striking member (58) acts as a fulcrum (“pivot point”) for the deformation of the resilient plate (66; Para. 0036), wherein the distance between the fulcrum and the striking member (58) when the second push button (114) is located at the third button position is greater than the distance between the fulcrum and the striking member (58) when the second push button is located at the fourth button position (see Para. 0036), 
wherein the second push button (114) comprises a toggle base (118), at least one arc protrusion (“curved lower surface 118”) is arranged on the surface of the toggle base (118) facing towards the resilient plate (66) and tangent to one side surface of the resilient plate (66, as shown), and a toggle block (switch portion 114) connected to the toggle base (118) and passing through the through hole for second push button, protruding outside the housing (30 as shown in Figure 8), and 
wherein the point of tangency between the second push button (114) and the resilient plate (66) is close to the middle part of the resilient plate (6, as shown; note the 112 rejections) the point of tangency between the elastic gasket and the resilient plate (66) is close to the front end of the resilient plate (66 as shown).
Incorporation of an adjustment feature for a driving force of a stapler was known in the art as exemplified by Burch. It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified Wang to include a further through hole and second push button for adjusting a drive force as taught by Burch. By modifying Wang in this manner, the power of the stapler can be adjusted based on the type of staples being fired and the type of material being stapled. Further it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have further modified Wang to include an elastic gasket in order to stop the downward motion of the resilient plate as taught by Burch such that it is not damaged during firing. 



Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US PGPUB 2011/0180583), in view of Singh (WO 2013/021224).

Regarding Claim 12, Wang discloses the toggling device (30) comprises a toggling member (31; Figure 2), which rotates around a first axle (note that pressing portion must rotate about an axle), after being stressed; a first elastic member (40; Figure 1), one end of which being connected to the housing (10), the other end of which being connected to the top of the toggling member (31 via holes in 20), a joint (of striking member 20 acts as joint) between the first elastic member (40) and the toggling member (31) being close to the front end of the housing (10; see Paras. 0033-0034).
However, Wang fails to disclose the first axle having two ends of which being perpendicularly connected to the inner side of two opposite side walls (11) of the housing respectively (10) and fails to further disclose a second axle, two ends of which being perpendicularly connected to the inner side of two opposite side walls of the housing, the second axle being parallel to the first axle and a joint between the first elastic member and the toggling member being close to the front end of the housing.
Attention can be brought to the teachings of Singh which includes a stapler (100; Figure 1) comprising a toggle member (20) which rotates about a second axle (22) positioned in a slot (23) of the toggle member (20) and having two ends of which being perpendicularly connected to an inner side of two opposite side walls of a housing (101) and rotates about a first axle (15), two ends of which being perpendicularly connected to the inner side of two opposite side walls of the housing (101), the first axle (15) being parallel to the first axle (22; see Page 6, lines 9-27).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified the invention of Wang by incorporating the multiple axles and the toggle member as taught by Singh. By modifying Wang in this manner, the handle can abut the first axle and be effectively released from the striking plate as mentioned by Singh (see Page 6, lines 16-24).
Regarding Claim 13, Wang, as modified, discloses the toggling member (31 as modified in view of Singh) comprises a toggling member body (as shown), a protruding portion of the toggling member (31) arranged at a front end of the toggling member body and inserted into the first through hole of the driven plate (as shown; Para. 0033 of Wang at least implies such a protrusion); a fixture slot (formed by 24 of Singh) of the toggling member arranged at the bottom of the toggling member body and tangent to the surface of the first axle (15 of Singh; see Figure 1; note, that if the recess formed by 24 of Singh cannot be viewed as a slot, in which Examiner does not agree to, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to alter the shape to be a slot as this is viewed as merely a design choice) and a waist-type hole (23 of Singh) of the toggling member arranged in the middle of the toggling member body and provided around the outside of the second axle (22).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Wang (US PGPUB 2011/0180583), in view of Singh (WO 2013/021224), as applied to Claim 13, and in further view of LaPointe (US Patent 3,862,712).

Regarding Claim 14, Wang, as modified, discloses essentially all elements of the claimed invention but fails to explicitly disclose the toggling member further comprises a fixture slot of the second toggling member arranged in the middle of the toggling member body and the stapler further comprises a barbed steel wire arranged cross the top of the housing, the two ends of which being hinged to the outer side of the two housing plates respectively; the steel wire being clamped to the fixture slot of the second toggling member.
Attention can be brought to LaPointe which teaches a similar stapler comprising a toggling device comprising a first and second toggling member (portions of 13; see Figures 1-2, Figure 2 shows the different members) comprising a fixture slot (17) arranged in the middle of the toggling member body (as shown) and loop (16) arranged cross the top of a housing (11), the two ends of which being hinged to the outer side of the  housing respectively (see Col 2 lines 35-38 as in order to lock as disclosed it must be hinged based on the disclosure and depicted structure); the loop (16) able to be clamped to the fixture slot (17) of the second toggling member.
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have further modified Wang such that fixture slot and loop are provided to effectively lock the stapler when not in use as taught by LaPointe. 
Further, although the loop is not disclosed as barbed steel wire, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have embodied the loop as a barbed steel wire material. Please note that in the instant application, applicant has not disclosed any criticality for the claimed limitations. It is further noted that utilizing steel wire would beneficial given the strength of steel over other materials such as a fabric string or plastic. 

Claims 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US PGPUB 2011/0180583), in view of Chen (US PGPUB 2013/0221056), hereinafter referred to as Chen ‘056.

Regarding Claim 16, Wang discloses two opposite inner side walls (inner walls of 50) of the slide groove (50) for staple containing portion (60) are provided with linear recesses respectively (see Figures 8-11); 
the staple containing portion (22) comprising: 
a base (bottom portion as shown in Figures 8-11) of the staple containing portion (60); 
two or more parallel ribs (61, 62) fixed to the top surface of the base of the staple containing portion (60; note Para. 0036; 
a front end of the ribs being arranged opposite to a notch (see Figures 12-15) of the staple feeding groove (formed between 83, 90; see Figures 12-15 as several notches are formed in the groove); and 
a linear rib protruding from the outer surface of two side walls of the base of the staple containing portion (60; as shown in Figure 1 extending the length of the magazine along the bottom outer surface thereof).
However, Wang fails to explicitly disclose the linear rib being convex and inserted into the linear recesses of the slide groove (50). 
Attention can be brought to the teachings of Chen ‘056 which include a further stapler (10; Figure 1) comprising a staple containing portion (magazine 30; Figure 2) which comprises a housing (20) which comprises a sliding groove with linear recesses (within shells 22, 24- see Figures 4-9) for receiving the staple containing portion and wherein the staple container portion (30) comprises a linear convex rib (clearly depicted in Figure 3) protruding from an outer surface of two side walls of a housing (31; Figure 4) of the staple containing portion (30) and configured to be received in the linear recesses of the sliding groove (as shown in Figures 4-9; see Para. 0021). 
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified the slide groove and staple containing portion of Wang to include a convex rib and corresponding linear recesses in the slide groove as taught by Chen ‘056. By modifying Wang in this manner, the staple containing portion/magazine can be slidably removed from the stapler and with a rounded/convex rib less contact and friction will allow for easier insertion/removal. 


Regarding Claim 17, Wang, as modified, discloses the staple containing portion (60) further comprises a pushing block (70) slidably mounted to the outside of the rib (61, 62; Para. 0038); and a second elastic member (“spring”; Para. 0038), one end of which being fixed to the pushing block (70), and the other end of which being fixed to a rear end of the base of the staple containing portion (60; note Para. 0038 discloses the pusher 70 driven by an elastic spring and in order to function as disclosed, and as conventional in the art, the spring would have to be fixed to a rear end, either directly or indirectly, in order for the pusher to function as disclosed).

Regarding Claim 18, Wang, as modified, discloses a slot arranged at the bottom of the slide groove (50 as modified) for staple containing portion (60).
Further although Wang appears to disclose a form of elastic key/fixture block similar to that which is claimed (see Figure 1 which shows a lever which would appear to be used with fixing the staple containing portion to the stapler), Wang does not disclose the containing portion comprising an elastic key and fixture block arranged at a top portion of the rear end of the base, wherein the fixture block is clamped to the slot and when the elastic key is pressed down, the fixture block is disengaged from the slot.
Attention can again be brought to Chen ‘056 which discloses the containing portion (30) comprising an elastic key (316; Figure 3; note the “press portion 316” must be elastic in order to function as disclosed, otherwise, it will not bend to release and be able to be reattached; alternatively note 39 of Figure 15) and fixture block (on top of 316 as shown in Figure 3) arranged at a top portion of the rear end of the base (housing 31), wherein the fixture block (on 316) is clamped to the slot (via 316) and when the elastic key (316) is pressed down, the fixture block is disengaged from the slot ( of 22, 24; note Figure 2 and Para. 0021 as in order for the press portion to function as disclosed, the block as shown must be selectively clamped to and away from the slot via 316).
	It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have further modified the invention of Wang to include the elastic key/fixture block configuration as taught by Chen ‘056. By further modifying Wang in this manner, the magazine can quickly and selectively removed from the remainder of the stapler as mentioned by Chen ‘056 (Para. 0021).


Allowable Subject Matter
Claims 4-5 would be allowable if rewritten to overcome the objections and the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding Claim 4, none of the cited prior art, alone or in combination, appears to disclose or render obvious the subject matter encompassed by Claim 4. Specifically, none of the prior art references appear to disclose a bottom surface (see 112 rejections as “bottom” appears to be misused) of a stepped groove comprising multiple levels of surfaces. While it is noted in the above rejections that Chen may disclose a stepped groove (see explanation in rejections above), Chen, even as modified by Huang, does not disclose a single bottom surface of the groove comprising the multiple step levels. These features in combination with the remaining features of Claim 4 (which depends from Claims 1 and 3), is viewed as allowable subject matter. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See “Notice of References Cited”.
-Chen (US PGPUB 2015/0041516) teaches a similar stapler with a movable push button type adjustment for adjusting spring/striking force.
-Tsai (US PGPUB 2009/0127312) teaches a similar stapler comprising an adjustment member for a staple feeding groove as well as what appears to be an additional push button on a top of the housing which appears to adjust a fulcrum point of a resilient plate (see Figure 2) but this is not described in the specification.
-Pozzato (US PGPUB 2007/0199969) teaches a stapler with a staple feeding groove adjustment system. 
-Ebbesson (US PGPUB 2015/0273675) teaches a similar stapler with a movable push button type adjustment for adjusting spring/striking force.
-Wang (US PGPUB 2012/0043366) teaches a stapler with a staple feeding member with through holes for receiving an adjustment member. 
-Chang (DE 202010000014) teaches another staple feeding groove adjustment system. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA G KOTIS whose telephone number is (571)270-0165.  The examiner can normally be reached on Monday - Thursday 6am-430pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on 571-272-4472.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSHUA G KOTIS/Examiner, Art Unit 3731                                                                                                                                                                                                        3/17/2021